Dismissed and Memorandum Opinion filed November 3, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00715-CV
                                    ____________

       RIGOBERTO HERNANDEZ and REYNA HERNANDEZ, Appellants

                                            V.

     DEUTSCHE BANK NATIONAL TRUST COMPANY, as TRUSTEE FOR
      AMERIQUEST MORTGAGE SECURITIES, INC., ASSET-BACKED
        PASS-THROUGH CERTIFICATES, SERIES 2005-R10, Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 992022


                      MEMORANDUM                     OPINION

       This appeal is from a judgment signed August 1, 2011. The notice of appeal was
filed August 11, 2011. Our records show that appellants have not paid the $175.00
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t
Code ' 51.207 (same).

       On September 14, 2011, the court advised appellants that the fee had not been paid
and the appeal was subject to dismissal if the fee was not paid within ten days. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to
comply with notice from clerk requiring response or other action within specified time).
To date, the fee has not been paid.

       In addition, the clerk’s record in this appeal was due September 30, 2011, but it has
not been filed. The clerk responsible for preparing the record in this appeal informed the
court that appellants did not make arrangements to pay for the record. On October 5,
2011, notification was transmitted to all parties of the court’s intention to dismiss the
appeal for want of prosecution unless, within fifteen days, appellants paid or made
arrangements to pay for the record and provided this court with proof of payment. See
Tex. R. App. P. 37.3(b). Appellants have not provided this court with proof of payment
for the record or filed any response to the court’s order.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                              2